Case 9:20-cv-81337-WPD Document 11-1 Entered on FLSD Docket 09/17/2020 Page 1 of 8

CONFIDENTIAL SETTLEMENT AGREEMENT AND
RELEASE

GASPETROL ENERGY 3 LLC d/b/a SUNOCO GAS .
STATION, (“GASPETROL”), and SAMUEL GONZALEZ,
("GONZALEZ") (collectively “Defendants”) and ANGELINE
JEAN BAPTISTE (“JEAN BAPTISTE”) (“Plaintiff”) enter into
this Confidential Settlement Agreement and Release
(“Agreement”) and are collectively referred to as the “Parties.”

I.
RECITALS

WHEREAS, Plaintiff filed a lawsuit in the United States
District Court for the Southern District of Florida against
Defendants, Case No.: Case No. 9:20-cv-81337-WPD, (the
“Lawsuit’’), asserting allegations relating to the non-payment of
wages;

WHEREAS, as more fully set forth below, Plaintiff and
Defendants have agreed to release all claims against each other,
including all claims relating to Jean Baptiste’s employment with
Defendants, in exchange for the consideration described below;
and

WHEREAS, the Parties seek to compromise and settle all
disputes between them, including all issues raised or that could
have been raised in the Lawsuit, believing such settlement to be
in their respective best interests in light of the expense and
uncertainty of litigation, and without admission of any liability,
fact, claim or defense, on the terms and conditions set forth in
this Agreement.

I.
AGREEMENT

NOW, THEREFORE, in consideration of the mutual
promises contained herein, and for good consideration, the
sufficiency of which is hereby acknowledged, the Parties agree
as follows:
I. Payment by GASPELIROLIGUNZALEL GASpenOrUOnZaicZ
shall pay the total sum of six thousand nine hundred dollars
($6,900.00) (“Settlement Proceeds’) in full and complete
settlement of the full Lawsuit and of all claims that have
been or could be brought by Jean Baptiste, including
without limitation all claims for damages, attorneys’ fees,
and costs. Gaspetrol/Gonzalez shall pay the Settlement
Proceeds as follows:

A. On or before September 21, 2020, Gaspetrol/Gonzalez
shall pay the sum of two thousand dollars ($2,000.00)
to Jean Baptiste. Tax withholdings will be taken from
the payment, and Gaspetrol/Gonzalez will issue a form
W-2 for this payment.

B. On or before September 21, 2020, Gaspetrol/Gonzalez
shall pay the sum of two thousand dollars ($2,000.00)
to Jean Baptiste. Gaspetrol/Gonzalez shall issue a
Form 1099 for this payment.

C. On or before September 21, 2020, Gaspetrol/Gonzalez
shall pay the sum of two thousand nine hundred
dollars ($2,900.00) representing attorney’s fees and
costs to the Law Office of Charles Eiss, P.L. for which
Gaspetrol/Gonzalez shall issue a Form 1099.

D. Jean Baptiste acknowledges and agrees that she is solely
responsible for the payment and discharge of federal,
state, and local taxes, if any, that may, at any time, be
found to be due upon or as a result of these payments
by Gaspetrol/Gonzalez to Jean Baptiste. Jean Baptiste
agrees to indemnify and hold Gaspetrol/Gonzalez
harmless from any claim or liability for any such taxes
and related penalties and/or interest, in the event such
taxes, penalties and/or interest are assessed by the IRS
or any other taxing authority, within 30 days after
notification from Gaspetrol/Gonzalez that a taxing
authority has asserted a tax claim. Gaspetrol/Gonzalez
agree to pay the applicable employer owed taxes on
any withholdings taken from the payments to Jean
Baptiste.

2. Dismissal of the Lawsuit. Promptly upon receipt of the
payments in Paragraph 1 above, Jean Baptiste agrees to
dismiss the Lawsuit with prejudice. The Parties affirm that
they will execute and file all notices required to effectuate

 
Case 9:2@hev-Gikea s8dPlf Hocuenshit! sibsfacedonaF kedemaciont Q9f17/2020 Page 3 of 8
jurisdiction to enforce this agreement. The Parties
acknowledge that approval of this settlement by the Court
is a condition precedent to the effectiveness hereof.

3. Reservation of Jurisdiction. The United States District
Court for the Southern District of Florida shall have
continuing jurisdiction to construe, interpret and enforce
the provisions of this Agreement and Release.

4. Fees and Costs. Unless explicitly provided otherwise in
Paragraph 1, the Parties must bear their own fees and costs
(including but not limited to any attorneys’ fees) incurred in
connection with the Lawsuit or with any other matter.

Plaintiff acknowledges that Defendants shall not be
responsible for any attorneys’ fees and costs that she may
have incurred at any time, except as described in Paragraph
1.

5. General Release and Waiver of All Claims. In exchange for
the consideration provided above in Paragraph 1, Jean
Baptiste, Gaspetrol and Gonzalez agree to settle, release
and waive any and all claims each has or may have against
the other and their affiliates, and all of their past, present
and future officers, employees, attorneys, agents, assigns,
insurers, representatives, counsel, benefit plan
administrators, other administrators, successors, parent
companies, subsidiaries, shareholders, members and/or
directors for anything that has occurred up to the date of
execution of this Agreement, including but not limited to,
any and all claims resulting from Plaintiff's employment
with Defendants; and any and all claims relating to the
administration or terms of any employment or benefit plan
or contract. For the consideration expressed in this
Agreement, each Party hereby releases and discharges the
other Parties from all liability for damages, affirmative or
equitable relief, judgments, or attorneys’ fees and agrees
not to institute any claim for damages, affirmative or
equitable relief, judgments, or attorneys’ fees, nor authorize
or assist any other party to institute any claim to recover
damages, judgments, or attorneys’ fees on their behalf
against the other Parties for any damages, judgments, or
attorneys’ fees including, but not limited to, any claims
arising under or based upon the Florida Civil Rights Act,
Ch. 760, Florida Statutes; Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. § 20006, et seg.; 42 U.S.C.

 

 
Case 9:29-Q\98133thw Ade Dopsermnination Grckaaployhrdab aoeet 29/17/2020 Page 4 of 8
U.S.C. § 621, et seg.; the Americans with Disabilities Act,
42 U.S.C. § 12101, et seq.; the Family and Medical Leave
Act, 29 U.S.C. § 2601, et seq.; the Fair Credit Reporting
Act, 15 U.S.C. § 168, et seg.; the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. §
1001, et seg.; the Equal Pay Act, 29 U.S.C. § 206(d);
applicable Workers’ Compensation Laws; claims under any
federal or state constitutions; and any and all claims
pursuant to federal, state or local statute or ordinance; or
any and all claims pursuant to contract, quasi contract,
common law or tort; and known or unknown, suspected or
unsuspected, concealed or hidden, or whether developed or
undeveloped claims, up through the date of his execution of
this Agreement. Jean Baptiste, Gaspetrol and Gonzalez
confirm that other than the Lawsuit, they are unaware of
any other claims, grievances, Lawsuits, complaints, or legal
actions each Party has or may have against the other Parties
in any forum or form. In the event that any such claim,
grievance, Lawsuit, complaint, or legal action is filed, Jean
Baptiste, Gaspetrol and Gonzalez shall not be entitled to
recover any damages or relief therefrom, including costs
and attorneys’ fees.

6. No other compensation due and owing. Plaintiff affirms and
acknowledges that, except for the consideration set forth in
Paragraph 1 above, they are not owed any compensation or
benefits (including back pay, bonuses or overtime
compensation) by the Defendants.

7. Confidentiality. Jean Baptiste, Gaspetrol and Gonzalez agree,
promise, and covenant that the terms and provisions of this
Agreement shall remain and be kept strictly confidential
and shall not be disclosed except as provided herein.

Without the express written agreement of the other Parties
or unless required to do so by law, Jean Baptiste, Gaspetrol
and Gonzalez agree never to disclose the existence, facts,
terms, or amount of this Agreement, nor the substance of
the negotiations leading to this Agreement, to any person or
entity, other than to their respective attorneys, personal
accountants, personal tax preparers, or spouse. Any such
disclosure to such persons will be made only if the relevant
person must have such information for the performance of
his or her responsibilities. To the extent required by law or
applicable regulation, Jean Baptiste, Gaspetrol and
Gonzalez may also disclose the provisions of this
Case 9:2R Gresarart WE DthOcapmepridté tarieedautldSebockgeaA/17/2020 Page 5 of 8
Baptiste, Gaspetrol and Gonzalez agree that if questioned
about this settlement, the disposition of the claims, or any
other information made confidential by this provision, they
will say simply that the claims were resolved.

8. Non-disparagement. As further consideration for the
payments described above in Paragraph 1, and as a
condition to their receipt of those payments, Jean Baptiste,
Gaspetrol and Gonzalez agree that each Party will not
disparage any other Party, their work, services, or
personnel, and that each Party will not criticize or demean
any other Party, its work, services, or personnel in
communications with any persons, including, but not
limited to, any client or customer for whom any Party
performed services or with members of the business
community or with persons who might convey disparaging,
critical or demeaning comments to members of the business
community. This provision shall not bar compliance with a
subpoena or other directive from a court. However, in the
event of the receipt of any such subpoena or court directive,
the recipient shall promptly notify counsel for the opposing
parties prior to providing testimony to the extent plausible
or otherwise permitted by law.

 

9. Future Employment. Plaintiff agrees not to seek future
employment with Gaspetrol, its parent companies,
subsidiaries, corporate affiliates or successors. If Jean
Baptiste inadvertently applies for employment, the
existence of this Agreement shall constitute a legitimate,
non-discriminatory reason for any employment decisions
made by Gaspetrol.

10. Employment Reference. In the event of any inquiries
from prospective employers regarding Jean Baptiste,
Gaspetrol and Gonzalez agree that they will follow
standard procedure with regard to reference requests, which
is to provide a neutral reference in accordance with
Gaspetrol's policy and will provide only the dates of
employment and positions held by Jean Baptiste.

11. No Admission of Liability. The Parties acknowledge and
agree that this Agreement is a compromise and settlement

of each party’s disputed claims and/or defenses and that
neither the execution nor the terms hereof may be
construed as an admission of liability on the part of any
party with respect to the disputed matters.
Case: @overnins DARD Thisuneréahednt BhaeBORoVeRdpbyebAd17/2020 Page 6 of 8

construed in accordance with the laws of the State of
Florida.

13. Consent to Jurisdiction and Forum Selection. The Parties

acknowledge and agree that any proceeding arising in
connection with this Agreement shall be tried and litigated
exclusively in a court of competent jurisdiction, whether in
State or Federal court, located in Broward County, State of
Florida. The aforementioned choice of venue is intended
by the parties to be mandatory and not permissive in nature,
thereby precluding the possibility of litigation between the
parties with respect to or arising out of this Agreement in
any jurisdiction other than that specified in this paragraph.

14. Entire Agreement. This Agreement constitutes the entire
agreement between the Parties and supersedes any and all
other agreements, understandings, negotiations, or
discussions, whether oral or in writing, express or implied,
between or among the Parties. The Parties and each of
them acknowledge that no representations, inducements,
promises, agreements or warranties have been made to
them or by them, or by anyone acting on their behalf,
which are not embodied in this Agreement, that they have
not executed this Agreement in reliance upon any such
representation, inducement, promise, agreement or
warranty, and that no representation, inducement, promise,
agreement or warranty not contained in this Agreement,
including but not limited to any purported supplements,
modifications, waivers or terminations of this Agreement,
shall be valid or binding unless executed in writing by each
of the Parties to this Agreement.

15. Agreement_to Be Construed Fairly. The Parties

acknowledge that this Agreement was negotiated as part of
a settlement process. This Agreement is to be construed
fairly and not in favor of or against any party, regardless of
which party drafted or participated in the drafting of its
terms. Any rule of construction that a document is to be
construed against the drafting party shall not be applicable
to this Agreement.

16. No Assignment. Each of the Parties to the Agreement
represents and warrants that (a) there has been no
assignment or other transfer of any interest in the claims
which it or he has or may have that are being released
herein, and each party shall indemnify, hold harmless, and

 
Case 9:20 PRES HOV BeheP OGAT aby 1 LiADIHEG dif (dethande/17/2020 Page 7 of 8

damages, costs, expenses and reasonable outside attorneys’
fees incurred by the defending party as a result of any such
assignment or transfer contrary to the foregoing
representation; and (b) each party owns all claims,
demands, and causes of action which the Parties release by
this Agreement, which release is free and clear from all
liens, claims, and encumbrances.

17. Authority to Enter into Agreement. Each of the Parties
represents and warrants that any person executing this
Agreement on its behalf has the full right and authority to
enter into this Agreement on behalf of said party, and has
the full right and authority to execute this Agreement and to
fully bind that party to the terms and obligations of this
Agreement. Each of the persons signing this Agreement on
behalf of the Parties hereto makes the same warranties
referred to herein.

18. Successors and Assigns. The terms of this Agreement shall
be binding upon the Parties and their agents, employees,
successors, assigns and insurers.

19. Attorneys’ Fees. In the event any of the Parties brings a
claim to enforce any provision of this Agreement, the
prevailing party shall be entitled to recover the reasonable
attorneys’ fees and costs it incurred in such claim.

20. Effective Date. The effective date of this Agreement is the
date on which all of the Parties signed this Agreement.

21. Headings. The various headings used in this Agreement are
inserted for convenience only and shall not affect the
meaning or interpretation of the Agreement or any
provision of it.

22. Severability. Except for the obligations of release of claims
and payment of money, the provisions of this Agreement
are severable, and if any part of it is found to be
unenforceable, the other provisions shall remain fully valid
and enforceable.

23. Reasonable Time to Review. Jean Baptiste, Gaspetrol and
Gonzalez acknowledge that each Party has had a reasonable
time to review this Agreement and to consult their
respective attorneys.

24. Counterparts. This Agreement may be executed in
Case 9:20-cv-81337-WPD_ Docy 1-1 PRES red on ELSD Roce og 7/2020 Page 8 of 8
couriterparts, cach of WE ich : Shall be deemed an origin:

all of which shall constitute together one in the same
instrument, and will be effective upon. execution by all
Parties and expiration of the seven-day tevocation period,

 

|. Execution Date. The Parties have executed this. A
BS. sof the last date set forth below:

JEAN BAPTISTE, GASPETROL AND GONZALEZ
FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTER INTO THIS CONFIDE N" MAL
SETTLEMENT AGREEMENT Al RE
INTENDING TO WAIVE, SETTLE AND REL ALL
CLAIMS THEY HAVE OR MIGHT HAVE AGAINST THE
OTHER PARTIES.

rent

   

STce4r

   

  
 

 

IN WITNESS WHEREOF, the Parties hereto knowingly and
voluntarily executed this Agreement as of the date set forth
below.

 

Dated: September /D , 2020

BAPTISTE Mid AL
yh

Dated: September /4_, 2020
GONZALEZ, Jr. “

 

 

Dated: September _/5, 2020

 

By:
Title:

 
